CLEMENS, Senior Judge.
Movant-defendant made good on his challenge to dual convictions for armed robbery and armed criminal action. The state appeals from the trial court’s order setting aside as duplicitous the armed criminal action conviction.
The challenged dismissal was mandated by State v. Haggard, 619 S.W.2d 44 [9] (Mo.banc 1981). That case has been consistently followed. See 8A Mo. Dig., Criminal Law, Key 29, and our late decision in Burse v. State, 626 S.W.2d 394 (Mo.App.1981).
Affirmed.
REINHARD, P.J., and SNYDER and CRIST, JJ., concur.